TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00167-CR



                                Willie Walker Jr., Appellant

                                                v.

                                The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 03-751-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              On January 19, 2009, appellant’s attorney filed notice stating that she was informed

by the Texas Department of Criminal Justice on November 4, 2008, that appellant is deceased.

Accordingly, our opinion and judgment, issued January 8, 2009, are withdrawn and this appeal is

permanently abated. See Tex. R. App. P. 7.1(a)(2).



                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Permanently Abated

Filed: February 12, 2009

Do Not Publish